DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response to Non-Final Office Action filed January 28, 2022 is acknowledged.
Claims 1-13, 20-28 and 36-38 were pending. Claims 1-7, 11-13 and 36-38, together with new claims 39-43, are being examined on the merits. Claims 8-10 and 20-28 are canceled.
This Application has been re-assigned to a different examiner, but remains in Art Unit 1637. Please direct all future correspondence to the undersigned.


Response to Arguments
Applicant’s arguments filed January 28, 2022 have been fully considered.

The prior art rejections are withdrawn in view of the Applicant’s arguments and 
amendments to the claims.
	The finding that the claim 4 “retention members” limitation and the claim 36 “retaining mechanism” limitation would be interpreted under 35 USC § 112(f) is also withdrawn in view of Applicant’s arguments.


Claim Objections
Claim 40 is objected to because of the following informalities: the limitation “is greater than the annealing” in ll. 3-4 should be “is greater than the annealing temperature”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 36-38 and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation “wherein the [singular] mount is circular, polygonal or a 
combination thereof”. The meaning of this limitation is not clear. Specifically, it is not clear how a single mount could have a shape that is a combination of circular and polygonal, or even what shape would result from combining a circle and a polygon. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.

	Claim 36 recites the limitation “a plurality of heating members” and later recites “wherein the heating members … are … configured to transfer heat through different anisotropic fibers … to different parts of the heating target area”. This seems to implicitly require that each heating member has its own “dedicated” anisotropic fibers which “map” to a particular part of the target area. So, for example, in an embodiment of a system comprising several heating members, these limitations appear to require that, e.g., heating member 1 is attached to anisotropic fiber set 1 which heats target area 1, heating target member 2 is attached to anisotropic fiber set 2 which heats target area 2, and so on through each of the several heating members. However, dependent claim 41 is directed to an embodiment comprising three heating members, and recites “wherein the third heating member is configured to transfer heat through different anisotropic fibers … than the first … and … second heating member[s] and to a different part of the … target area than the first … and second heating member[s]”. Since it appears that claim 36 already requires that each heating member has its own set of anisotropic fibers which maps to a different part of the target area, the meaning of these recitations as to the claim 41 embodiment is not clear. That is, it is not clear if the “different … fibers” and “different part” recitations in claim 41 are simply re-stating the claim 36 requirement, or if they are intended to require a particular structure that is not recited in claim 36. If it is the latter, then the meaning of the claim 36 limitation cited above is unclear, as that would suggest that there are at least some embodiments in claim 36 where each heating member does not have its own dedicated anisotropic fibers and/or which do not map to a particular part of the target area. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.
	Claims 37-38 and 40-41 depend directly or indirectly from claim 36, and consequently incorporates the indefiniteness issues of claim 36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 36, 38 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Tan1 (US Patent App. No. 2008/0274511) in view of Uetani2 (Elastomeric Thermal Interface Materials with High Through-Plane Thermal Conductivity from Carbon Fiber Fillers Vertically Aligned by Electrostatic Flocking, Advanced Materials, 26(33): 5857-5862, 2014).


Regarding independent claim 36, Tan teaches …
A system for heating, comprising: (para. 3: “thermocycling devices”; para. 6: “temperature cycles necessary to perform the PCR reaction are executed”);
a heating target area (para. 16: “thermocycler can further include a heating element disposed in each of the plurality of zones, wherein the heating element provides fine heating of the zone [i.e., heating target area] to about the control temperature”);
a heater assembly comprising a plurality of heating members, each of the plurality of heating members comprising a resistive heater, wherein each of the heating members is heated to a different temperature and maintained at the different temperature (para. 16: “thermocycler can further include a heating element disposed in each of the plurality of zones [i.e., plurality of heating members spaced apart], wherein the heating element provides fine heating of the zone to about the control temperature”; para. 104: “each zone can further include a heating element … for example, resistive heaters”; para. 18: “a first heating element provides fine heating of the first zone to about Td1 … a second heating element provides fine heating of the second zone to about Td2 [i.e., heating members are maintained at different temperatures]”);
and a heat transfer device disposed between the heater assembly and the heating target area and positioned adjacent to the heater assembly such that the plurality of heating members are in thermal communication with the heat transfer device (Fig. 13B; para. 99: “thermocycler 2, can include a sample block 35, a first thermal interface material 136 [i.e. heat transfer device] disposed adjacent to the sample block”);
the heat transfer device configured to conduct heat from the heater assembly to the heating target area opposite the heat transfer device from the heater assembly (Fig 13B);
wherein the heating members of the heater assembly are spaced apart one from another and configured to transfer heat from the heat transfer device to different parts of the heating target area to cause the different parts of the heating target area to be heated to different temperatures, respectively (para. 16: “thermocycler can further include a heating element disposed in each of the plurality of zones [i.e., multiple heating members spaced apart]”; para. 18: “a first heating element provides fine heating of the first zone to about Td1 … a second heating element provides fine heating of the second zone to about Td2 [i.e., heating members are maintained at different temperatures]”; Fig. 13B; para. 99: “thermocycler 2, can include a sample block 35, a first thermal interface material 136 [i.e. heat transfer device] disposed adjacent to the sample block”).

Tan does not teach the heat transfer device comprising: a plurality of anisotropic fibers axially aligned parallel to one another and configured to conduct heat in an axial direction of the anisotropic fibers, the anisotropic fibers each being configured to conduct heat independently of other anisotropic fibers in the axial direction and to retard heat transfer laterally between the anisotropic fibers, and a retaining mechanism configured to hold the anisotropic fibers together. However, Uetani teaches a thermal interface material (“TIM”) [i.e., heat transfer device] with vertically aligned (and thus “parallel”) carbon fibers (p. 5859, left col., para. 2), where the thermal conductivity “through the plane” (i.e., in the vertical direction) was higher than the thermal conductivity “in-plane”, which demonstrates anisotropy. Such a TIM would conduct heat in the axial direction and to retard heat transfer laterally between the anisotropic fibers, and the fibers would be capable of conducting heat independently of other fibers because the heat would not transfer laterally between the fibers. Finally, Uetani teaches retaining a plurality of anisotropic fibers by incorporating them into rubber sheets (e.g., Fig. 2).

	Regarding dependent claim 38, Tan additionally teaches wherein the plurality of heating members are simultaneously in thermal communication with the heat transfer device (Fig. 13B).

	Regarding dependent claim 40, Tan additionally teaches wherein the first heating member and second heating member are set at denaturation and annealing temperatures, respectively, and wherein the denaturation temperature is greater than the annealing temperature (para. 6: describes typical denaturing, annealing and elongation temperatures; para. 74: “the actuated segments are not influenced by the other segments, and their temperature may be set completely independently of the other actuated segments … possible to run quite different temperature cycles on the individual segments, with one of the segments for example heated up to the denaturing temperature and another held at the annealing temperature”; Fig. 25B shows denaturation temperatures higher than annealing temperatures).

	Regarding dependent claim 41, Tan additionally teaches or suggests wherein the heater assembly further comprises a third heating member spaced apart from the first heating member and the second heating member and maintained at an extension temperature that is greater than the annealing temperature and less than the denaturation temperature, the third heating member comprising a resistive heater, wherein the third heating member is configured to transfer heat through different anisotropic fibers of the heat transfer device than the first heating member and the second heating member and to a different part of the heating target area than the first heating member and the second heating member. Specifically, as noted above in claim 36, Tan teaches a heater assembly with a plurality of heating members (e.g., a third heating member) spaced apart from each other (e.g., paras. 16, 18), wherein the heating members comprises a resistive heater (e.g., para. 104), and wherein the temperature of each heating member is maintained independently of the others (e.g., para. 18). As noted above in claim 40, Tan additionally teaches maintaining heating members independently at either denaturation or annealing temperatures (para. 74; Fig. 25B), and also teaches typical “three-step PCR” (para. 114), which would include denaturation, annealing and extension temperatures (para. 6: describes typical denaturing, annealing and elongation temperatures, including where the extension temperature is greater than the annealing temperature and less than the denaturation temperature). In addition, as noted in claim 36 above, Uetani teaches or suggests the anisotropic fiber aspects of the heat transfer device.

	Prior to the effective filing date, it would have been prima facie obvious to use the Tan device and substitute the Uetani TIM for the Tan TIM in the Tan heat transfer device. Tan teaches the need for thermocyclers with improved temperature control to optimize PCR reaction conditions. Uetani teaches a TIM with superior in-plane and through-plane thermal conductivities. The ordinary artisan would have been motivated to incorporate the Uetani TIM into the Tan heat transfer device in order to improve the conductivity properties, and, therefore temperature control of the Tan device. The ordinary artisan would have had an expectation of success as Tan teaches that the thermal cycler can be optimized by incorporating different components. 
	
Prior Art
Claims 1-7, 11-13, 37 and 42-43 are free of the art. The closest prior art references are the Tan and Uetani references, the teachings of which are discussed above. However, neither Tan nor Uetani, whether considered alone or in combination, teach or suggest, at least, the requirement in independent claims 1 and 42 that the heater assembly is moveable. The moveable heater assembly requirement also appears in dependent claim 37.

Allowable Subject Matter
Claims 1-7, 11-12, 39 and 42-43 are allowed.


Conclusion
Claims 1-7, 11-13 and 36-43 are being examined. Claims 1-7, 11-12, 39 and 42-43 are allowed. Claims 13, 36-38 and 40-41 are rejected. Claim 40 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tan was cited in the PTO-892 Notice of References Cited mailed October 28, 2021.
        2 Uetani was cited in the PTO-892 Notice of References Cited mailed October 28, 2021.